DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
 
Response to Amendment
	Applicant’s amendment filed December 14, 2020 amending claims 1, 11 and 12 and canceling claim 10 has been entered.  Claims 5, 7 and 8 were previously canceled.  Claims 4 and 13-17 are withdrawn. Claims 1-3, 6, 9, 11-12, 18 and 19 are currently presented for examination.

Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive. 
S. pyogenes.  Applicant argues that neither Scholz nor Schlievert teach one isomer over the other or suggest that one isomer could provide a greater antibacterial effect.  In response to Applicant’s data not being commensurate in scope with the claimed invention, Applicant argues that the current claims are very limited in scope in that they are limited to the use of a single structural isomer of a single compound for the treatment of a bacterial infection which excludes infection by other microbes or viruses.  Applicant argues that the data provided would be applicable to other species of bacteria.
These arguments are found not persuasive since the claims of the instant application state that the isomer of GML is wherein the lauric acid is in the 2-position of glycerol.  Schlievert et al. specifically teaches that the compounds that can be used to kill and/or inhibit the growth of the microorganisms include GML and a variety of glycerol-based compounds related to GML [0032].  The compounds useful in killing and/or inhibiting the growth of the microorganisms include fatty acid esters of glycerol in which the alcohol group on only the middle carbon atom is esterified with fatty acids including lauric acid (fatty acid with 12 carbons).  Thus Schlievert et al. specifically teaches that in addition to GML, the isomer as claimed in the instant claims is also useful in killing and/or inhibiting the growth of the microorganisms.  Thus an ordinary skilled artisan would clearly expect the claimed GML isomer to treat or prevent a prima facie case of obviousness. See, e.g. In re Wilder, 563 F.2d 457, 460,195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers).  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  Thus since the prior art specifically teaches the use of GML for the treatment of bacterial infections, the use of isomers of GML including the isomer as claimed is also rendered obvious.
Moreover, it is maintained that Applicant’s data offered to demonstrate unexpected results is found not persuasive since the claims of the instant application are drawn to a method of treating or preventing any bacterial skin infection and thus Applicant’s data is not commensurate in scope with the claimed invention.  Moreover claims 11 and 12 are drawn to treating Staphylococcus bacterial infections and Applicant has not provided any data or explanation which demonstrates that the same effects seen for Streptococcus pyogenes will apply to all bacteria regardless of genus or species.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100°C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110°C and 130°C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60°C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100°C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Furthermore, even though Applicant argues that one would reasonably expect the same improved results for all bacteria as demonstrated for the one species of bacteria, this is an attorney argument and the arguments of counsel cannot take the place for evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  All Applicant presents is attorney argument, but “attorney argument [is] prima facie case of obviousness.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  
Moreover, Applicant’s argument that the current claims are very limited in scope in that they are limited to the use of a single structural isomer of a single compound for the treatment of a bacterial infection which excludes infection by other microbes or viruses is found not persuasive since the claims are not limited since they claim the treatment of any bacterial infection, which includes an unlimited amount of infections caused by an infinite number of bacteria.  In the instant case, the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 
Therefore it is Applicant’s burden to demonstrate that the same unexpected results for one species will apply to other species.  It is Applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g).  Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Thus for reasons of record and for the reasons detailed above, Applicant’s arguments are found not persuasive and thus the previous rejection is hereby maintained and reproduced below.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 9, 11, 12, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scholz et al. U.S. Publication No. 2005/0058673 A1 (Provided on IDS dated February 29, 2016) in view of Schlievert et al. U.S. Publication No. 2006/0029558 A1 (Provided on IDS dated February 29, 2016).
 claim a method of treating or preventing a Staphylococcus infection comprising the step of topically administering an effective amount of a non-aqueous composition having a pH from about 4.0 to about 4.5, comprising glycerol monolaurate (GML) and a non-aqueous gel comprised of propylene glycol, polyethylene glycol, and a cellulose derivative wherein the GML is the isomer GML with lauric acid in the 2-position of glycerol. 
Scholz et al. teaches antimicrobial compositions especially useful when applied topically for the treatment and/or prevention of conditions that are caused, or aggravated by microorganisms (abstract).  Scholz et al. teaches that the compositions can provide effective reduction, prevention, or elimination of microbes, particularly bacteria, fungi, and viruses [0009].  Scholz et al. teaches methods for killing or inactivating microorganisms including bacteria such as Staphylococcus spp., Streptococcus spp., Escherichia spp., Enterococcus spp., and Pseudomonas spp. bacteria, and more particularly Staphylococcus aureus (including antibiotic resistant strains such as methicillin resistant Staphylococcus aureus), Staphylococcus epidermidis, Escherichia coli (E. coli), Pseudomonas aeruginosa (Pseudomonas ae.), and Streptococcus pyogenes, which often are on or in the skin or mucosal tissue of a subject ([0032], [0061], and [0062]).  Scholz et al. specifically teaches that in particular, the compositions can be used in chronic wounds to eliminate methicillin-resistant Staphylococcus aureus, which may or may not show clinical signs of infection such as inflammation, pus, exudate, etc. [0067].  Thus Scholz et al. specifically teaches a method of treating or preventing a Staphylococcus infection and in particularly a methicillin-resistant Staphylococcus aureus infection.

Scholz et al. further teaches that the antimicrobial lipid component is preferably glycerol monolaurate also known as monolaurin and GML ([0021] and [0079]). The enhancer component is selected from agents including a chelating agent such as EDTA ([0109]-[0112]).  The hydrophilic component is preferably a polyhydric alcohol including glycerol, propylene glycol and polyethylene glycol ([0150]-[0151] and [0153]).  Scholz et al. further teaches that particularly preferred hydrophilic compounds include polyethylene glycols (PEGs) including blends of different molecular weight PEGs including a blend of PEG 400 and PEG 1450 ([0178]-[0179]).  Scholz et al. further teaches that the hydrophilic component may be the vehicle and be present in the greatest amount preferably up to 60 wt. % [0154].  Scholz et al. further teaches that the hydrophilic component in addition to solubilizing and/or physically stabilizing the enhancer component in the composition, has been found to improve antimicrobial activity both in terms of speed of kill and extent of kill [0148].  Scholz et al. teaches that 
Scholz et al. teaches that one or more hydrophobic materials may be used in the compositions [0159].  Scholz et al. teaches that the hydrophobic component may be present up to 99 wt. % [0159].  Scholz et al. teaches that olive oil is a suitable hydrophobic material ([0262], [0289]).  Scholz et al. further teaches that the hydrophobic component is preferably petrolatum [0158].  Thus Scholz et al. teaches the use of a pharmaceutically acceptable topical carrier such as olive oil or petrolatum.
Scholz et al. further teaches that the composition may contain additional components such as supplementary antimicrobials, including antibiotics ([0161] and [0162]).  Scholz et al. further teaches that the pH of preferred compositions is between 2 and 4 [0191].  Scholz et al. further teaches that thickening agents can be used in the compositions which include cellulose derivatives including hydroxypropylcellulose (KLUCEL) and hydroxyethylcellulose (NATROSOL) ([0204], [0214].  The amount of the thickening agent to be used in the formulations include preferably less than 8 wt. %, and most preferably less than 3 wt. % and as little as 0.5 wt. % [0184].
Scholz et al. further teaches that typically the composition are delivered to the skin and/or mucosal tissue in a manner that allows them to penetrate into the skin and/or mucosal tissue as opposed to through the tissue into the blood stream [0219].  This can be done by spraying, dipping, wiping, dropping, pouring, toweling, or the like onto the area to be treated [0219].  Scholz et al. further teaches the use of cotton sponges, cotton swabs, foam sponges, etc. [0221].
  Scholz et al. does not teach that the GML is the isomer of GML with lauric acid in the 2-position of glycerol.
However, Scholz et al. does teach that the hydrophilic component is preferably a polyhydric alcohol including glycerol, propylene glycol and polyethylene glycol ([0150]-[0151] and [0153]). Scholz et al. teaches that the hydrophilic components are preferably glycols, in particular glycerin and propylene glycol, and mixtures thereof [0153]. Moreover, Scholz et al. teaches that one or more hydrophilic component can be included in the composition [0154].  Scholz et al. further teaches that particularly preferred hydrophilic compounds include polyethylene glycols (PEGs) including blends of different molecular weight PEGs including a blend of PEG 400 and PEG 1450 ([0178]-[0179]).  
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine polyethylene glycol and propylene glycol instead of the exemplified glycerin since Scholz et al. teaches that the hydrophilic component may be glycerol, propylene glycol and polyethylene glycol and Scholz et al. specifically discloses compositions comprising a combination of hydrophilic agents.  Thus combining propylene glycol and polyethylene glycol as hydrophilic components in the formulation of Scholz et al. is rendered obvious in view of the cited teachings.
In addition, adding a thickening agents such as a cellulose derivative in an amount preferably less than 8 wt. %, and most preferably less than 3 wt. % and as little as 0.5 wt. % is rendered obvious since Scholz et al. specifically teaches adjusting the 
Although Scholz et al. does not teach that the GML is the isomer of GML with lauric acid in the 2-position of glycerol, structural similarities have been found to support a prima facie case of obviousness. See, e.g. In re Wilder, 563 F.2d 457, 460,195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers).  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  Thus since the prior art specifically teaches the use of GML for the treatment of bacterial infections, the use of isomers of GML including the isomer as claimed is also rendered obvious.
In addition, Schlievert et al. teaches methods of inhibiting the growth of, or killing fungal and certain bacterial microorganisms with one or more glycerol-based compounds (abstract).  Schlievert et al. teaches that the compounds that can be used to kill and/or inhibit the growth of the microorganisms include GML and a variety of glycerol-based compounds related to GML [0032]. The compounds include fatty acid esters of glycerol in which the alcohol group on one, or both, of the terminal carbon atoms of glycerol, the alcohol group on only the middle carbon atom, the alcohol groups 
Thus Schlievert et al. teaches that GML as well as GML related compounds including the isomer of GML with lauric acid in the 2-position of glycerol have antimicrobial effects, i.e. fatty acid esters of glycerol in which the alcohol group on only the middle carbon atom is esterified with a 12 carbon fatty acid.  Thus Schlievert et al. teaches that Applicant’s claimed GML isomer is also expected to have antibacterial properties like GML.
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to substitute GML compounds for one another including substituting GML for the isomer of GML with lauric acid in the 2-position of glycerol with a reasonable expectation of similar success.  Thus including the isomer of GML with lauric acid in the 2-position of glycerol in the composition of Scholz et al. would have been seen as substituting one known compound for another known compound having the same antimicrobial activity and an obvious alternative to yield predictable results and well within the purview of an ordinary skilled artisan practicing the invention.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
	Claims 5, 7, 8 and 10 are previously canceled.  Claims 4 and 13-17 are withdrawn.  Claims 1-3, 6, 9, 11, 12, 18 and 19 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM